Exhibit 10.5

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this "Agreement") is made by and between Healthaxis,
Ltd., a Texas limited partnership (the "Company") and an indirect wholly owned
subsidiary of HealthAxis Inc., a Pennsylvania corporation (the "Parent"), and
Roxanne Seale (the "Executive"), as of the 20th day of April, 2007.

1. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on April 20, 2007 (the "Effective Date") and continuing through April 20, 2008
(the "Employment Period"). Healthaxis and Executive agree that beginning on
April 21, 2007, and on each day thereafter, that the Employment Period shall be
automatically extended by an additional one (1) day period. As a result, at any
given time from and after the Effective Date of this Agreement, the remaining
term of the Employment Period will be one (1) year.

2. Terms of Employment.

(a) Position and Duties. During the Employment Period, the Executive's position
(including status, offices, titles and reporting requirements), authority,
duties and responsibilities shall be at least commensurate in all material
respects with the following:


(i) Executive's title shall be Senior Vice President of Application Solutions,
reporting to the Company's Chief Executive Officer as directed from time to
time. The Executive will hold the same title at the Parent company level and any
operating subsidiaries as appropriate;


(ii) Executive shall be responsible for all application software development and
support functions within the Company;


(iii) Executive shall provide support and guidance to other executives and
senior operational managers and sales personnel on numerous operational and
administrative issues, including, but not limited to, pricing issues, budgeting,
forecasting and cost analysis, negotiating with and managing significant
customers and vendors, and other administrative and operational issues that
arise from time to time;


(iv) Executive will work with the Chief Executive Officer and other members of
senior management of the Company to carry out the Company's strategic and
operational objectives; and


(v) Executive will carry out such other duties and responsibilities that are
assigned from time to time that are consistent with the foregoing.


During the Employment Period, and excluding any periods of vacation and personal
leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive's
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, and (B) manage personal investments or other business in
which Executive is involved or has an ownership interest, so long as such
activities do not significantly interfere with the performance of the
Executive's responsibilities as an employee of the Company in accordance with
this Agreement, and Executive complies with the Company's codes of ethics in
relation to those outside interests.



--------------------------------------------------------------------------------


(b) Location. The Executive's services shall be performed primarily at the
Company's corporate headquarters located in Irving, Texas. The Executive's
duties will also involve some travel on Company business.


(c) Compensation. During the Employment Period, the Executive shall receive the
following compensation:


(i) Base Salary. An initial annual base salary of $135,500 ("Annual Base
Salary"), which shall be paid semi-monthly according to the Company's standard
payroll practice. During the Employment Period, the Annual Base Salary will
generally be reviewed at least annually by the Compensation Committee of the
Board of Directors, and may be increased in the Committee's sole discretion. Any
increase in Annual Base Salary shall not serve to limit or reduce any other
obligation to the Executive under this Agreement. Annual Base Salary shall not
be reduced after any such increase and the term Annual Base Salary as utilized
in this Agreement shall refer to Annual Base Salary as so increased;


(ii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies. For 2007, this
includes the Company's Executive Incentive Compensation Plan with a target bonus
of 20% of the Annual Base Salary, and a maximum bonus of 50% of the Annual Base
Salary, based on achievement of certain corporate level objectives and
individual management objectives to be set in accordance with the Executive
Incentive Compensation Plan;


(iii) Equity Compensation. During the Employment Period, the Executive shall be
entitled to participate in all equity compensation plans, practices, policies
and programs applicable generally to other peer executives of the Company and
its affiliated companies. Executive acknowledges and agrees that participation
in such plans and programs, including additional equity compensation plan
awards, if any, will be at the discretion of the Compensation Committee of the
Board of Directors, and Executive further acknowledges that additional equity
awards made from time to time under such plans or programs may differ between
various peer executives;




--------------------------------------------------------------------------------


(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive's family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies;


(v) Vacation and Paid Time Off. During the Employment Period, the Executive
shall be entitled to receive four weeks of vacation under the standard Executive
Vacation Policy, and seven days of personal leave under the Company's standard
Paid Time Off policy; and


(vi) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in accordance with the standard policies, practices and procedures
of the Company.


3. Termination of Employment.

(a) Death or Disability. The Executive's employment shall terminate upon the
Executive's death during the Employment Period. If the Company determines in
good faith that the Disability of the Executive has occurred during the
Employment Period (pursuant to the definition of Disability set forth below), it
may give to the Executive written notice in accordance with Section 10(b) of
this Agreement of its intention to terminate the Executive's employment. In such
event, the Executive's employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the "Disability
Effective Date"), provided that, within 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive's
duties. For purposes of this Agreement, "Disability" shall have the meaning set
forth in the long-term disability plan providing benefits to employees of the
Company and its affiliated companies at the Disability effective date. If there
is no long term disability plan in effect for employees at the Disability
effective date, "Disability" shall mean the absence of the Executive from the
Executive's duties with the Company on a full-time basis for 180 consecutive
business days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive's legal
representative.


(b) Cause. The Company may terminate the Executive's employment during the
Employment Period for Cause. For purposes of this Agreement, "Cause" shall mean:




--------------------------------------------------------------------------------


(i) the willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company or one of its affiliates to the extent,
degree and level of performance as provided in Section 2(a) (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Company which specifically identifies the manner in which the Company believes
that the Executive has not substantially performed the Executive's duties, and
such failure is not cured within 30 days (or such longer period as may be stated
in the notice) following the date of the notice; or


(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company; or


(iii) if the Executive is or becomes ineligible to serve as an executive officer
of a publicly traded company under any SEC or other governmental or
administrative body ruling, sanction or otherwise.


  For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or upon the instructions of the Chairman, the
CEO of the Company or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company. The cessation of employment
of the Executive shall not be deemed to be for Cause unless and until there
shall have been delivered to the Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three-quarters of the entire membership
of the Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in subparagraph (i), (ii) or (iii) above, and specifying the
particulars thereof in detail.


(c) Good Reason. The Executive's employment may be terminated by the Executive
for Good Reason. For purposes of this Agreement, "Good Reason" shall mean:





(i) the assignment of the Executive to a position in which the Executive's
authority, duties or responsibilities are materially diminished from the
authority, duties or responsibilities as contemplated by Section 2(a) of this
Agreement, or any other action by the Company or its affiliated companies which
results in a material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by the Executive;




--------------------------------------------------------------------------------


(ii) any failure by the Company or its affiliated companies to comply with any
of the provisions of Section 2(c) of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by the
Executive;


(iii) the Company's requiring the Executive to be based at any office or
location other than as provided in Section 2(b) hereof;


(iv) any purported termination by the Company of the Executive's employment
otherwise than as expressly permitted by this Agreement; or


(v) any failure by the Company to comply with and satisfy Section 9(c) of this
Agreement.


  For purposes of this Section 3(c), any good faith determination of Good Reason
made by the Executive shall be conclusive.


(d) Notice of Termination. Any termination by the Company for Cause, or by the
Executive for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 10(b) of this Agreement. For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than 30 days after
the giving of such notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive's or the Company's rights hereunder.


(e) Date of Termination. "Date of Termination" means (i) if the Executive's
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive's employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination, and (iii) if the Executive's employment is terminated by
reason of death or Disability, the Date of Termination shall be the date of
death of the Executive or the Disability effective date, as the case may be.


4. Obligations of the Company upon Termination.

(a) Good Reason, Other Than for Cause, Death or Disability. If, during the
Employment Period, the Company shall terminate the Executive's employment other
than for Cause or death or Disability, or the Executive shall terminate
employment for Good Reason:




--------------------------------------------------------------------------------


(i) the Company shall pay to the Executive in a lump sum in cash within 30 days
after the Date of Termination the aggregate of the following amounts:


A. the sum of (1) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, and (2) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and any accrued vacation pay payable per the standard vacation
policy on termination, in each case to the extent not theretofore paid (the sum
of the amounts described in clauses (1), and (2) shall be hereinafter referred
to as the "Accrued Obligations"); and


B. the amount equal to the sum of (x) the Executive's Annual Base Salary and (y)
the Executive's Target Bonus (the "Severance"). For purposes of the preceding
sentence, the Executive's Target Bonus shall be an amount equal to the average
of the annual bonuses received by the Executive pursuant to the Company's
Executive Incentive Compensation Plan (or any similar future bonus program) for
the preceding three years.


(ii) all stock options, restricted stock or other equity compensation awarded to
the Executive by either the Parent or a successor by merger, consolidation or
otherwise, including, but not limited to, all awards under the HealthAxis Inc.
2005 Incentive Stock Plan (as now or hereafter amended and restated), shall
become 100% vested and, any stock options shall be exercisable for a period
equal to thirty-six (36) months after the Executive's Date of Termination;


(iii) for twelve (12) months after the Executive's Date of Termination, or such
longer period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive's family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 2(c)(iv) of this Agreement if the Executive's employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families, provided, however, that if the
Executive becomes re-employed with another employer and is eligible to receive
equivalent medical or other welfare benefits under another employer provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility;


(iv) the Company shall, at its sole expense as incurred, provide the Executive
with outplacement services for a period of twelve (12) months, the provider of
which shall be selected by the Executive in her sole discretion; and




--------------------------------------------------------------------------------


(v) to the extent not theretofore paid or provided, the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
the "Other Benefits").


(b) Death. If the Executive's employment is terminated by reason of the
Executive's death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive's legal representatives under this
Agreement, other than for payment of Accrued Obligations and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive's estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination.


(c) Disability. If the Executive's employment is terminated by reason of the
Executive's Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term Other Benefits as utilized in this Section 4(c) shall
include, and the Executive shall be entitled after the Disability effective date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families.


(d) Cause, Other than for Good Reason. If the Executive's employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) the Accrued Obligations, (y) the amount of any
compensation previously deferred by the Executive, and (z) Other Benefits, in
each case to the extent theretofore unpaid. If the Executive voluntarily
terminates employment during the Employment Period, excluding a termination for
Good Reason, this Agreement shall terminate without further obligations to the
Executive, other than for Accrued Obligations and the timely payment or
provision of Other Benefits. In such case, all Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination.


5. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive's continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 10(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.



--------------------------------------------------------------------------------

6. Full Settlement. The Company's obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company or any of its affiliated companies may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and, except to the extent provided in Section 4(a)(iii) hereof, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company or any of its
affiliated companies, the Executive or others of the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any contest by the Executive about
the amount of any payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Code.

7. Certain Additional Payments by the Company.

  (a) Anything in this Agreement to the contrary notwithstanding and except as
set forth below, in the event it shall be determined that any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 7) (a "Payment") would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties are incurred by
the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (a "Gross-Up Payment") in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.


  (b) Subject to the provisions of Section 7(c), all determinations required to
be made under this Section 7, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by McGladrey & Pullen
or such other certified public accounting firm as may be designated by the
Executive (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Section 7, shall be paid by the Company to the
Executive within five days of the receipt of the Accounting Firm's
determination. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive. As a result of the uncertainty in the application
of Section 4999 of the Code at the time of the initial determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments which will not
have been made by the Company should have been made ("Underpayment"), consistent
with the calculations required to be made hereunder. In the event that the
Company exhausts its remedies pursuant to Section 7(c) and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.




--------------------------------------------------------------------------------


  (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:


  (i) give the Company any information reasonably requested by the Company
relating to such claim,


  (ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,


  (iii) cooperate with the Company in good faith in order effectively to contest
such claim, and


  (iv) permit the Company to participate in any proceedings relating to such
claim;


    provided, however, that the Company shall bear and pay directly all costs
and expenses (including additional interest and penalties) incurred in
connection with such contest and shall indemnify and hold the Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 7(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forego any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or contest the claim in any permissible manner, and the Executive agrees
to prosecute such contest to a determination before any administrative tribunal,
in a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine; provided, however, that if the Company directs the
Executive to pay such claim and sue for a refund, the Company shall advance the
amount of such payment to the Executive, on an interest-free basis and shall
indemnify and hold the Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest or penalties with respect thereto)
imposed with respect to such advance or with respect to any imputed income with
respect to such advance; and further provided that any extension of the statute
of limitations relating to payment of taxes for the taxable year of the
Executive with respect to which such contested amount is claimed to be due is
limited solely to such contested amount. Furthermore, the Company's control of
the contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.




--------------------------------------------------------------------------------


  (d) If, after the receipt by the Executive of an amount advanced by the
Company pursuant to Section 7(c), the Executive becomes entitled to receive any
refund with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Section 7(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Section 7(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.


8. Non-Compete, Confidential Information and Release.

  (a) Covenant Not to Compete.


  (i) Compliance with the provisions of this Section 8 are an express condition
of the Executive's right to receive payments, vesting, and benefits hereunder.
The Executive acknowledges and recognizes the confidential information and
records provided by the Company, the Parent, and its subsidiaries, affiliates,
successors, and assigns (collectively, the "Employer"), the benefits provided
hereunder, and the professional training and experience he will receive from and
the contacts he will be provided by the Employer, as well as the highly
competitive nature of the Employer's business, and in consideration of all of
the above, agrees that during the period beginning on the effective date of the
Executive's termination of employment with the Employer (the "Date of
Termination") and ending twelve (12) months thereafter (the "Covered Time"), the
Executive will not compete with the business of the Employer. For purposes
hereof, "competition" shall mean any engaging, directly or indirectly, in the
"Covered Business" (as hereinafter defined) in any state of the United States of
America or any nation in which the Employer is conducting business as of the
Date of Termination (the "Covered Area"). For purposes of this Agreement,
"Covered Business" shall mean providing any services similar in scope or nature
to the services provided by the Executive immediately prior to her Date of
Termination for an entity that competes with the Company or its Parent or
subsidiary entities with respect to their primary lines of business. For
purposes of this Section 8, the phrase "engaging, directly or indirectly" shall
mean engaging directly or having an interest, directly or indirectly, as owner,
partner, shareholder, agent, representative, employee, officer, director,
independent contractor, capital investor, lender, renderer of consultation
services or advice or otherwise (other than as the holder of less than 2% of the
outstanding stock of a publicly-traded corporation), either alone or in
association with others, in the operation of any aspect of any type of business
or enterprise engaged in any aspect of the Covered Business.




--------------------------------------------------------------------------------



  (ii) The Executive agrees that during the term of this Agreement (including
any extensions thereof) and for the twenty-four (24) months thereafter, she
shall not (i) directly or indirectly solicit or attempt to solicit any of the
employees, agents, consultants, or representatives of the Employer or affiliates
of the Employer to leave any of such entities; or (ii) directly or indirectly
solicit or attempt to solicit any of the employees, agents, consultants or
representatives of the Employer or affiliates of the Employer to become
employees, agents, representatives or consultants of any other person or entity.


  (iii) The Executive understands that the provisions of Sections 8(a)(i) and
(ii) may limit her ability to earn a livelihood in a business similar to the
business of the Employer but nevertheless agrees and hereby acknowledges that
the restrictions and limitations thereof are reasonable in scope, area, and
duration, are reasonably necessary to protect the goodwill and business
interests of the Employer, and that the consideration provided under this
Agreement is sufficient to justify the restrictions contained in such
provisions. Accordingly, in consideration thereof and in light of the
Executive's education, skills and abilities, the Executive agrees that he will
not assert that, and it should not be considered that, such provisions are
either unreasonable in scope, area, or duration, or will prevent him from
earning a living, or otherwise are void, voidable, or unenforceable or should be
voided or held unenforceable.


  (b) Enforcement.


  (i) The parties hereto agree and acknowledge that the covenants and agreements
contained herein are reasonable in scope, area, and duration and necessary to
protect the reasonable competitive business interests of the Employer,
including, without limitation, the value of the proprietary information and
goodwill of the Employer.


  (ii) The Executive agrees that the covenants and undertakings contained in
Section 8 of this Agreement relate to matters which are of a special, unique and
extraordinary character and that the Employer cannot be reasonably or adequately
compensated in damages in an action at law in the event the Executive breaches
any of these covenants or undertakings. Therefore, the Executive agrees that the
Employer shall be entitled, as a matter of course, without the need to prove
irreparable injury, to an injunction, restraining order or other equitable
relief from any court of competent jurisdiction, restraining any violation or
threatened violation of any of such terms by the Executive and such other
persons as the court shall order. The Executive agrees to pay costs and legal
fees incurred by the Employer in obtaining such injunction.




--------------------------------------------------------------------------------



  (iii) Rights and remedies provided for in this Section 8(b) are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
under any other agreement or applicable law.


  (iv) In the event that any provision of this Agreement shall to any extent be
held invalid, unreasonable or unenforceable in any circumstances, the parties
hereto agree that the remainder of this Agreement and the application of such
provision of this Agreement to other circumstances shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Agreement, or any part thereof, is held to be unenforceable because of the scope
or duration of or the area covered by such provision, the parties hereto agree
that the court or arbitrator making such determination shall reduce the scope,
duration and/or area of such provision (and shall substitute appropriate
provisions for any such unenforceable provisions) in order to make such
provision enforceable to the fullest extent permitted by law, and/or shall
delete specific words and phrases, and such modified provision shall then be
enforceable and shall be enforced. The parties hereto recognize that if, in any
judicial proceeding, a court shall refuse to enforce any of the separate
covenants contained in this Agreement, then that unenforceable covenant
contained in this Agreement shall be deemed eliminated from these provisions to
the extent necessary to permit the remaining separate covenants to be enforced.
In the event that any court or arbitrator determines that the time period or the
area, or both, are unreasonable and that any of the covenants is to that extent
unenforceable, the parties hereto agree that such covenants will remain in full
force and effect, first, for the greatest time period, and second, in the
greatest geographical area that would not render them unenforceable.


  (v) In the event of the Executive's breach of this Section 8, in addition to
all other rights the Employer may have hereunder or in law or in equity, all
payments and benefits hereunder shall cease; all options, stock, and other
securities granted by the Employer, including stock obtained through prior
exercise of options, shall be immediately forfeited (whether or not vested), and
the original purchase price, if any, shall be returned to the Executive; and all
profits received through exercise of options or sale of stock, and all previous
payments and benefits made or provided hereunder shall be promptly returned and
repaid to the Company.


  (c) Confidential Information. The Executive shall hold in a fiduciary capacity
for the benefit of the Company all secret or confidential information, knowledge
or data relating to the Company or any of its affiliated companies, and their
respective businesses, which shall have been obtained by the Executive during
the Executive's employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive's employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 8(c) constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.




--------------------------------------------------------------------------------


(d) Release. The Executive's execution of a complete and general release of any
and all of her potential claims (other than for vested benefits described in
this Agreement or any other vested benefits with the Company and/or its
affiliates) against the Company, any of its affiliated companies, and their
respective successors and any officers, employees, agents, directors, attorneys,
insurers, underwriters, and assigns of the Company, its affiliates and/or
successors, is an express condition of the Executive's right to receive
Severance payments, vesting, and benefits hereunder. The Executive shall be
required to execute a Waiver and Release Agreement which documents the release
required under this Section 8(d), the form of which shall be provided to the
Executive by Company.


9. Successors.

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive's legal representatives.


(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.


(c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company and/or the Parent to assume expressly and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, "Company" shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.




--------------------------------------------------------------------------------


10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without reference to principles of conflict of laws.
The captions of this Agreement are not part of the provisions hereof and shall
have no force or effect. This Agreement may not be amended or modified otherwise
than by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:


   

IF TO THE EXECUTIVE:

          Roxanne Seale     At her current primary residence address as shown in
the Healthaxis human resources records as of the date of the notice            
    IF TO THE COMPANY:     HEALTHAXIS, LTD.
7301 North State Highway 161, Suite 300
Irving, Texas 75039
              Attention: Chief Executive Officer                 WITH COPY TO:  
        HEALTHAXIS, INC.
7301 North State Highway 161, Suite 300
Irving, Texas 75039
              Attention: General Counsel      

    or to such other address as either party shall have furnished to the other
in writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


  (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.


  (d) The Company may withhold from any amounts payable under this Agreement
such Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.


  (e) The Executive's or the Company's failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to this
Agreement, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement.


  (f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is "at will". From and
after the Effective Date, this Agreement shall supersede any other agreement
between the parties with respect to the subject matter hereof.




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive's hand and,
pursuant to the authorization from its Board of Managers, the Company has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

  EXECUTIVE:               /s/ Roxanne Seale

--------------------------------------------------------------------------------

Roxanne Seale               HEALTHAXIS, LTD.       By Its General Partner,
HEALTHAXIS MANAGING PARTNER, LLC         By:   /s/ John Carradine    

--------------------------------------------------------------------------------

  Its:   President & CEO

The Board of Directors of HEALTHAXIS, INC. (the Parent) has authorized the
undersigned officer to execute the foregoing Employment Agreement in order to
indicate its approval of such Agreement.

      HEALTHAXIS, INC.             By:   /s/ J Brent Webb    

--------------------------------------------------------------------------------

 